Citation Nr: 9934923	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  97-34 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUE

Entitlement to service connection for a prostate disorder, 
tumor on the colon, growth on the throat, growth under the 
right arm, growth on the right leg, kidney stones, and 
residuals of an appendectomy to include as due to Agent 
Orange Exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
March 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the benefits sought 
on appeal.  


FINDINGS OF FACT

1.  The veteran had active military service in Vietnam during 
the Vietnam era.

2.  There is no evidence of record that the veteran has been 
diagnosed with a disability recognized by the VA as 
etiologically related to exposure to herbicide agents used in 
Vietnam.

3.  There is no competent medical evidence of record that the 
veteran currently has a prostate disorder, tumor on the 
colon, growth on the throat, growth under the right arm, 
growth on the right leg, kidney stones, and residuals of an 
appendectomy, which is due to an incident of the veteran's 
active military service, including exposure to Agent Orange.
 

CONCLUSION OF LAW

The veteran has not presented evidence of well-grounded 
claims for service connection for a prostate disorder, tumor 
on the colon, growth on the throat, growth under the right 
arm, growth on the right leg, kidney stones, and residuals of 
an appendectomy, to include as due to Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), (e) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for service 
connection for a prostate disorder, tumor on the colon, 
growth on the throat, growth under the right arm, growth on 
the right leg, kidney stones, and residuals of an 
appendectomy.  Specifically, the veteran claims that he 
developed these disorders as a result of exposure to the 
herbicide known as Agent Orange, during his military service 
in Vietnam, during the Vietnam era.  The Board has thoroughly 
reviewed the evidence of record, in conjunction with the 
applicable laws and regulations.  However, for the reasons 
and bases set forth below, the Board finds that the veteran 
has not presented evidence of well-grounded claims, and for 
that reason, his appeal must be denied.

As to the specific contentions that the veteran was exposed 
to Agent Orange, which resulted in his claimed disabilities, 
the Board observes that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era and has a disease listed at 38 
C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation as presented 
here, medical evidence which indicates that the claim is 
plausible is required to set forth a well-grounded claim.  
Grottveit v. Brown, supra.

In reviewing any claim for service connection, however, the 
initial question is whether the claim is well-grounded.  The 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
If the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

To establish that a claim for service connection is well-
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F. 3d 
1464, 1468 (1997), cert. denied, 118 S.Ct. 2348 (1998); see 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).  For certain 
disorders subject to presumptive service connection, the 
nexus requirement may be satisfied by evidence of 
manifestation of the disease to the required extent within 
the prescribed time period.  See 38 U.S.C.A. §§ 1112, 1116; 
38 C.F.R. §§ 3.307, 3.309; Traut v. Brown, 6 Vet. App. 495, 
497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  
This presumption may be rebutted by affirmative evidence to 
the contrary.  See 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

A claim for service connection also may be well-grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court of Appeals for Veterans Claims (Court) has held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  Savage, 10 Vet. App. at 498.  That evidence 
must be medical, unless it relates to a condition that the 
Court has indicated may be attested to by lay observation.  
Id.  If the chronicity provision does not apply, a claim may 
still be well-grounded "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id.  

For claims involving exposure to an herbicide, such as Agent 
Orange, the law provides that veterans who served in the 
Republic of Vietnam during the period beginning January 9, 
1962, and ending on May 7, 1975, and who have a disease 
specified by statute, shall be presumed to have been exposed 
to an herbicide agent during such service, unless there is 
affirmative evidence to the contrary.  38 U.S.C.A. § 1116 
(a)(3); 38 C.F.R. § 3.309(e).  The Court has held that 
"neither the statutory nor the regulatory presumption will 
satisfy the incurrence element of [a well-grounded claim] 
where the veteran has not developed a condition enumerated in 
either 38 U.S.C.[A.] § 1116 (a) or 38 C.F.R. § 3.309(e)."  
McCartt v. West, 12 Vet. App. 164, 168 (1999) (the Court held 
that because there was no evidence that the appellant had 
developed an enumerated disease, the Board's implicit 
determination that the appellant had presumptive in-service 
exposure is erroneous as a matter of law).

In regard to the present appeal, the Board notes that on the 
veteran's original claim for service connection, received in 
August 1996, he indicated, essentially, that he developed a 
prostate condition, a tumor on the colon, a growth on the 
throat, a growth under the right arm, a kidney stone, and a 
growth on right leg, all due to Agent Orange exposure.  In an 
October 1996 statement from the veteran, he clarified that he 
had not been diagnosed with prostate cancer, but that he had 
prostate problems.  In October 1997, the veteran amended his 
claim to include service connection for residuals of an 
appendectomy.  

In a March 1998 hearing, the veteran testified that he did 
not have the claimed conditions while on active duty, but 
that everything developed after service separation.  In 
summary, his contentions were as follows.  He testified that 
during service he was a mortar man in the jungles of Vietnam.  
He indicated that he developed a colon tumor in 1981, and 
that he had the tumor removed, which was benign.  He also 
stated that sometime around 1985, he went to a kidney 
specialist and learned that he had an infected prostate, for 
which he was given medication.  He stated that he was not 
currently having problems with regard to his prostate.  As 
for the growth on his throat, the veteran stated that one 
morning he woke up and the growth was there; he stated that 
it "disappeared and I had it removed and it was also 
benign."  (T. at 4).  The veteran stated that he had a 
growth on his right arm that he had removed in 1972, which 
was also benign.  He indicated that he still had a growth on 
his right leg, which he had examined, but no tissue sample 
had been taken.  The veteran testified that his kidney stones 
appeared in 1978, and he had them surgically removed, and he 
had not experienced a recurrence.  In 1973, the veteran 
stated that he had an appendectomy, but that he was not 
having any current problems associated with that procedure or 
the scar.  However, he indicated that he had problems with 
his stomach.

Despite the veteran's contentions that his claimed disorders 
appeared after service, the Board has reviewed his service 
medical records, and finds that they are negative for any 
evidence of the claimed disorders.  Following service 
separation, the medical evidence of record reflects the 
following, as pertinent to this appeal.  Private medical 
records from Providence Hospital reveal that the veteran had 
a kidney stone removed in 1981.  An April 1981 private 
medical record from the Baptist Medical Center reveals that 
the veteran underwent elective resection of a tumor of the 
left colon.  Surgery revealed no evidence of metastatic 
disease, and the veteran's discharge condition was improved.  
A July 1990 private medical statement from Urological 
Consultants of S.C., P.A., reveals that the veteran had mild 
prostatitis. 

Initially, the Board notes that prostate cancer and other 
malignant tumors are types of conditions for which a direct 
relationship to Agent Orange exposure has been established by 
statute.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a), 3.309(e); Benign tumors or growths, as well as 
kidney stones and appendectomies, are not among the types of 
conditions for which a direct relationship to Agent Orange 
exposure has been established.  Id.  Based on a review of the 
medical evidence of record, as summarized above, the Board 
finds that although the veteran served in the Republic of 
Vietnam during the Vietnam era, see 38 C.F.R. § 3.2(f), there 
is no competent medical evidence of record that he has been 
diagnosed with one of the disorders listed under 38 U.S.C.A. 
§ 1116 (a)(3) or 38 C.F.R. § 3.309(e).  Thus, he is not 
entitled to presumptive service connection for the claimed 
disorders based on Agent Orange exposure.  See McCartt, 12 
Vet. App. at 168.
 
Nevertheless, although the veteran has not established a 
well-grounded claim for presumptive service connection based 
on Agent Orange exposure, he may still establish service 
connection on a direct basis, including as due to Agent 
Orange exposure.  See McCartt, 12 Vet. App. 164, 167, citing 
Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994) (holding 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation). 

As discussed above, the medical evidence of record is 
negative for any current diagnosis of a prostate disorder, 
tumor on the colon, growth on the throat, growth under the 
right arm, growth on the right leg, kidney stones, and 
residuals of an appendectomy, which are related to an 
incident of the veteran's active military service.  The Board 
reiterates that one of the essential elements for 
establishing a well-grounded claim is evidence of a current 
disability.  See Epps, 126 F. 3d at 1468.  The Board 
acknowledges the veteran's contentions that believes he has 
the claimed conditions, and that they were caused by exposure 
to Agent Orange in service.  However, although the veteran 
may point to symptoms he perceives to be manifestations of a 
disability, the question of whether a disability is currently 
present is one which requires skill in diagnosis, and 
questions involving diagnostic skills must be made by medical 
experts.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (laypersons are not competent to offer medical 
opinions).  In the absence of competent medical evidence of a 
current diagnosis of the claimed disorders, which is causally 
related to an incident of the veteran's active military 
service, including exposure to Agent Orange, the veteran's 
claims must fail as not well-grounded.

In light of the foregoing, the Board finds that the veteran 
has failed to meet his initial burden of submitting evidence 
of well-grounded claims for service connection for a prostate 
disorder, tumor on the colon, growth on the throat, growth 
under the right arm, growth on the right leg, kidney stones, 
and residuals of an appendectomy.  As such, the VA is under 
no further duty to assist the veteran in developing the facts 
pertinent to these claims.  See Epps, 126 F.3d at 1468 
("there is nothing in the text of [38 U.S.C.A.] § 5107 to 
suggest that the [VA] has a duty to assist a claimant until 
the claimant meets his or her burden of establishing a 'well 
grounded' claim.").  Furthermore, the Board is unaware of 
the existence of any relevant evidence, which, if obtained, 
would well-ground the veteran's claims.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 ( Fed. Cir. 1997).  

The Board views its discussion as well as the Statement of 
the Case and the Supplemental Statement of the Case, as 
sufficient to inform the veteran of any evidence necessary to 
present well-grounded claims for service connection for a 
prostate disorder, a tumor on the colon, a growth on the 
throat, a growth under the right arm, a growth on the right 
leg, kidney stones, and residuals of an appendectomy.  See 
McKnight,131 F.3d at 1485; Robinette, 8 Vet. App. at 77-78.  
In that regard, competent medical evidence is needed that 
establishes a current diagnosis of a prostate disorder, tumor 
on the colon, growth on the throat, growth under the right 
arm, growth on the right leg, kidney stones, and residuals of 
an appendectomy, as well as competent medical evidence of a 
nexus, or link, between any current claimed disorder and an 
incident of the veteran's military service, including 
exposure to Agent Orange.  


ORDER

In the absence of evidence of well-grounded claims, service 
connection for a prostate disorder, tumor on the colon, 
growth on the throat, growth under the right arm, growth on 
the right leg, kidney stones, and residuals of an 
appendectomy, is denied.




		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

